Citation Nr: 0415463	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  98-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held at the RO before the undersigned traveling 
member of the Board of Veterans' Appeals (Board) in September 
2003.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

The veteran has not been sent a VCAA letter.

The veteran alleges that he experienced post-traumatic stress 
disorder stressors while he was a member of the 114th Assault 
Helicopter Company in Vietnam from December 1967 into 1968.  

There are of record diagnoses of post-traumatic stress 
disorder, post-traumatic stress disorder by history, and 
schizophrenia.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should send the veteran a 
VCAA letter.

2.  The RO should attempt to verify the 
stressors which the veteran alleges he 
experienced from December 1967 into 1968 
while he was with the 114th Assault 
Helicopter Company in Vietnam.  (The AOJ 
may review the hearing transcript for 
the veteran's report of incidents, dates 
and names.)

3.  A VA psychiatric examination should 
be conducted.  The examiner should 
review the claims folder, examine the 
veteran, and render an opinion with 
reasons as to what psychiatric disease 
or diseases he has and when it or they 
had their onset.  The claims folder 
should be made available to the 
examiner.  PTSD should be specifically 
ruled in or out.  If PTSD is diagnosed, 
the stressor should be adequately 
identified.

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


